PER CURIAM.
We reverse the order denying Pieco, Inc.’s [Pieco] motion to set aside a default. Pieco met the requirements for vacating a default by: demonstrating excusable neglect for failing to respond to the complaint, Cinkat Transp., Inc. v. Maryland Casualty Co., 596 So.2d 746 (Fla. 3d DCA 1992); Hialeah, Inc. v. Adams, 566 So.2d 350 (Fla. 3d DCA), review denied, 576 So.2d 284 (Fla.1990); Okeechobee Imports, Inc. v. American Sav. & Loan Ass’n of Fla., 558 So.2d 506 (Fla. 3d DCA 1990); asserting a meritorious defense in its proposed answer, Cinkat; Atlantic Asphalt & Equip. Co. v. Mairena, 578 So.2d 292 (Fla. 3d DCA 1991); Fortune Ins. Co. v. Sanchez, 490 So.2d 249 (Fla. 3d DCA 1986); and acting with reasonable promptness in moving to set aside the default. Cinkat; Atlantic Asphalt & Equip. Co.
Reversed and remanded.